IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00292-CR
No.
10-03-00293-CR
No.
10-03-00294-CR
No.
10-03-00295-CR
 
Elizabeth Nell England,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 85th District Court
Brazos County, Texas
Trial Court Nos. 03-00742-CRF-85, 03-00743-CRF-85, 
03-00745-CRF-85
and 03-00744-CRF-85
 

MEMORANDUM 
Opinion

 




Elizabeth Nell England pleaded guilty to the
following offenses: three counts of burglary of a habitation and one count of
credit card or debit card abuse.  Tex. Pen. Code Ann. § 30.02(c)(2)
(Vernon 2003); § 32.31 (Vernon Supp. 2004-05).  The court
assessed punishment for each of the three burglary cases at fifteen years’
confinement and a $5,000 fine. 
Punishment for the credit card abuse was assessed at two years and a
$5,000 fine.  All of the sentences were
ordered to run concurrently.  England’s counsel filed an Anders brief.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1976).  We will affirm.
          The
brief thoroughly reviews the indictment and statutes under which England was charged, the waiver of a trial by jury, the
sufficiency of the admonishments, and the punishment assessed.  In the brief, counsel states that he “has
diligently reviewed the record in this case, and in his professional opinion,
the record reflects no reversible error or grounds upon which an appeal can be
predicated.”  See id. at 744.
          We
have conducted an independent review of the record to discover whether there
are arguable grounds for appeal.  See Stafford v.
State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).  We determine
there are none.  The indictment invoked
the district court’s jurisdiction, and that court assessed punishment within
the range of punishment for the offense.
          Accordingly,
we affirm the judgment.  Counsel must
advise England of our decision and of her right to file a
petition for discretionary review.  See Sowels v. State, 45 S.W.3d 690, 694
(Tex. App.—Waco 2001, no pet.).
 
 
 
BILL VANCE
Justice
 
Before Chief
Justice Gray,
Justice Vance,
and
Justice Reyna
Affirmed
Opinion
delivered and filed December 8,
 2004
Do not publish
[CR25]